


Exhibit 10.34

 

CONFIDENTIAL TREATMENT REQUESTED

 

EXECUTION COPY

 

INTELLECTUAL PROPERTY LICENSE AGREEMENT

 

This INTELLECTUAL PROPERTY LICENSE AGREEMENT (this “Agreement”) is entered into
as of December 18, 2013 (the “Effective Date”), by and between OvaXon, LLC, a
limited liability company organized under the laws of the State of Delaware and
having offices at 215 First Street, Suite 240, Cambridge, MA 02142 (hereinafter,
“OvaXon” or “Licensee”) and OvaScience, Inc., a Delaware corporation having
offices at 215 First Street, Suite 240, Cambridge, MA 02142 (“OvaScience”).

 

Capitalized terms used in this Agreement and not otherwise defined shall have
the meanings given such terms in Article 1 below.

 

RECITALS

 

A.                                    OvaScience Controls certain technology and
intellectual property relating to egg precursor cells (“EPCs”) and their use.

 

B.                                    By separate agreements, OvaScience and
Intrexon Corporation, a Virginia corporation (“Intrexon”) have established
Licensee as a jointly-owned limited liability company which will develop and
commercialize Licensed Processes and Licensed Products in the Field using in
part certain intellectual property and technology licensed from Intrexon.

 

D.                                    OvaScience desires to grant Licensee a
license or sublicense, as the case may be, subject to the terms and conditions
contained herein, under the Licensed Patent Rights and the Licensed Know-How to
develop and commercialize Licensed Processes and Licensed Products in the Field.

 

E.                                     OvaXon desires to obtain such a license
subject to the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:

 

ARTICLE 1.  DEFINITIONS

 

When used in this Agreement, the following capitalized terms shall have the
meanings set forth below.  The singular shall be interpreted as including the
plural and vice versa, unless the context clearly indicates otherwise.

 

“Affiliate” shall mean, with respect to a particular party, any other person or
entity that directly or indirectly controls, is controlled by, or is in common
control with such party.  As used in this definition, the term “controls” (with
correlative meanings for the terms “controlled by” and “under common control
with”) means the ownership, directly or indirectly, of fifty percent (50%) or
more of the voting securities or other ownership interest of an entity, or the
possession, directly or indirectly, of the power to direct the management or
policies of an entity, whether

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

through the ownership of voting securities, by contract, or otherwise.  For
purposes of this Agreement, (a) a corporation or other entity shall no longer be
an Affiliate of a party when through loss, divestment, dilution or other
reduction of ownership, the requisite control no longer exists and (b) neither
OvaXon nor OvaScience shall be deemed to be an Affiliate of the other.

 

“Control” or “Controlled” shall mean, with respect to any intellectual property
right or other intangible property, the possession by Ovascience or an Affiliate
of the ability to grant access to, or a license or sublicense of, such rights or
property, or to otherwise disclose proprietary or trade secret information,
without breaching the terms of any agreement with a third party, infringing upon
the intellectual property rights of a third party, misappropriating the
proprietary or trade secret information of a third party and without violating
any applicable laws or regulations.

 

“Field of Use” or “Field” shall mean (i) genetic modification of the nuclear
genome of human EPC cells for the prevention of inheritable disease in humans or
animals; (ii) mitochondrial transfer for the treatment of human or companion
animal genetic defects or mutations of mitochondrial or nuclear DNA, in which
the mitochondria may be genetically modified or non-genetically modified, and
autologous or allogeneic; or (iii) artificial reproduction of food and/or
research animals using EPCs, in which the EPCs may be genetically modified or
non-genetically modified.  Notwithstanding the foregoing, parts (i)-(iii) shall
not include any human fertility product, and specifically excludes: (a) AUGMENT
in humans or animals; (b) non-GM OvaTure for use in humans; and (c) in vivo use
of non-GM EPCs in humans.  For the purposes of this definition, “GM” shall mean
genetically modified, “mtDNA” shall mean mitochondrial DNA, “OvaTure” shall mean
the ex vivo differentiation of EPCs into mature, fertilizable oocytes, and
“AUGMENT” shall mean the autologous germline mitochondrial energy transfer in
vitro fertilization protocol developed by OvaScience and which is the subject
of, and at least partially described by, U.S. Patent Application [***].

 

“Intrexon Collaboration Agreement” shall mean the “Exclusive Channel
Collaboration Agreement” executed by and between OvaScience and Intrexon on even
date herewith, under which OvaScience obtained certain exclusive license rights
under and to intellectual property Controlled by Intrexon relevant to the Field.

 

“Intrexon Know-How” shall mean any Know-How licensed to OvaScience under the
Intrexon Collaboration Agreement for use in the Field.

 

“Intrexon Patent Rights” shall mean any United States, foreign, international,
or regional patents and patent applications licensed to OvaScience under the
Intrexon Collaboration Agreement for use in the Field.

 

“Know-How” shall mean inventions, discoveries, trade secrets, improvements, and
technical information, whether or not patented or patentable, together with all
data, formulas, procedures and results.

 

“Licensed Know-How” shall mean the OvaScience Know-How, the MGH Know-How, and
the Intrexon Know-How.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

2

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

“Licensed Patent Rights” shall mean the OvaScience Patent Rights, the MGH Patent
Rights, and the Intrexon Patent Rights.

 

“Licensed Process” shall mean any process or method (a) the performance,
development, or use of which would constitute, but for the licenses granted to
Licensee pursuant to this Agreement, an infringement of a Valid Claim within the
Licensed Patent Rights and/or (b) the performance, development, or use of which
relies upon or utilizes any of the Licensed Know-How.

 

“Licensed Products” shall mean any material, composition, or other product
(a) the performance, making, manufacture, use or sale of which would constitute,
but for the licenses granted to Licensee pursuant to this Agreement, an
infringement of a Valid Claim within the Licensed Patent Rights and/or (b) the
performance, development, making, manufacture, or use of which relies upon or
utilizes any of the Licensed Know-How.

 

“Licensed Technology” shall mean all Licensed Patent Rights and Licensed
Know-How that relate to the Field.

 

“MGH Know-How” shall mean any Know-How licensed to OvaScience under the MGH
License.

 

“MGH License” shall mean the “Exclusive License Agreement” executed by and
between OvaScience and The General Hospital Corporation on June 27, 2011, as
amended on September 7, 2011, July 30, 2013, September 9, 2013 and November 14,
2013, and as may subsequently be amended.

 

“MGH Patent Rights” shall mean any United States, foreign, international, or
regional patents and patent applications licensed to OvaScience under the MGH
License.

 

“OvaScience Know-How” shall mean any Know-How Controlled by OvaScience on the
Effective Date and/or during the Term which (a) pertains to the subject matter
of the OvaScience Patent Rights and (b) is reasonably necessary and useful in
the development, manufacture or use of, a Licensed Product or Licensed Process
for use in the Field, but specifically excluding the Intrexon Know-How and the
MGH Know-How.

 

“OvaScience Patent Rights” shall mean any Patents that are Controlled by
OvaScience during the Term that (a) contain one or more Valid Claims that cover
the development, manufacture or use of a Licensed Product or Licensed Process
for use in the Field and (b) are reasonably necessary and useful in the
development, manufacture or use of a Licensed Product or Licensed Process for
use in the Field, but specifically excluding the Intrexon Patent Rights and the
MGH Patent Rights.  For purposes of clarity, OvaScience Patent Rights as of the
Effective Date are listed on Appendix A attached hereto and incorporated herein
by reference..

 

“Patents” means (a) all patents and patent applications (including provisional
applications), (b) any substitutions, divisions, continuations,
continuations-in-part, reissues, renewals, registrations, requests for continued
examination, confirmations, re-examinations,

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

3

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

extensions, supplementary protection certificates and the like of the foregoing,
and (c) any foreign or international equivalents of any of the foregoing.

 

“Term” shall mean the term of this Agreement, which shall commence on the
Effective Date and shall continue in each country, unless terminated in
accordance with the provisions of Article 10.

 

“Territory” shall mean worldwide.

 

“Valid Claim” shall mean a claim of (a) an issued patent which has not expired
and which has not been held invalid or unenforceable by decision of a court or
other governmental agency of competent jurisdiction, unappealable or unappealed
with the time allowed for appeal having expired, and which has not been admitted
to be invalid through reissue, reexamination, or disclaimer or otherwise or
(b) a pending patent application, which claim has not been abandoned or finally
disallowed without the possibility of appeal.

 

ARTICLE 2.  GRANT; REPORTS; EXCLUSIVITY; REPRESENTATIONS AND WARRANTIES

 

2.1                               In consideration for the payment of the sum of
One Hundred Dollars ($100.00), OvaScience hereby grants, subject to Section 2.5
of this Agreement, to Licensee, for the Term of this Agreement, a fully paid-up,
exclusive right and license or sublicense (with respect to any Licensed
Technology licensed by Intrexon to OvaScience under the Intrexon Collaboration
Agreement) during the Term, including the right to grant sublicenses solely as
provided in Section 2.4, under the Licensed Technology to make, have made, use,
research, develop, have developed, import, offer for sale and sell the Licensed
Products and/or the Licensed Processes in the Territory for use in the Field. 
Licensee shall not utilize the Licensed Technology for any purpose other than
that encompassed by the license granted in this Agreement.

 

2.2                               To provide Licensee with exclusivity with
regard to the license granted in Section 2.1, OvaScience hereby agrees, subject
to the reservations and conditions contained in this Agreement, that OvaScience
shall not grant any other license during the Term of this Agreement to utilize
the Licensed Technology in the Field in the Territory.

 

2.3                               Licensee hereby agrees during the Term that it
shall not conduct any activity that applies, either on its own, through an
Affiliate or with, for the benefit of, or sponsored by, any third party, or
grants any license or other rights to any third party to utilize, any of the
Licensed Know-How or Licensed Patents in the research, development or
commercialization of any product or service outside the Field or for use in
human fertility.

 

2.4                               Subject to the remaining provisions of this
Agreement, Licensee shall have the right to enter into sublicense agreements to
the extent of the license granted hereunder with respect to the use of Licensed
Technology within the Territory and in the Field of Use provided that Licensee
is not in default of its obligations hereunder.  All sublicenses granted by
Licensee hereunder shall be subject to this Agreement in all respects.  Each
such sublicense agreement shall:

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

4

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

a.                                      include or have attached copies of
Articles 2 (Grant), 4 (Infringement), 5 (Indemnification; Insurance; and
Limitation of Liability), 6 (Export Controls), 7 (Confidentiality and Non-Use of
Names), 8 (Assignment), and 9 (Dispute Resolution) of this Agreement, and shall
provide that the obligations of Licensee to OvaScience contained in such
Articles shall be binding upon the sublicensee as if it were a party to this
Agreement;

 

b.                                      prohibit further sublicensing by the
approved sublicensee unless such further sublicensing is approved in writing by
Licensee; and

 

c.                                       contain a provision stating that
OvaScience shall be an intended third-party beneficiary of such sublicense
agreement;

 

further, a copy of each sublicense will be provided to OvaScience within thirty
(30) days of the effective date of each such sublicense.  Upon any termination
of this Agreement, each sublicensee’s rights under any sublicense agreement
shall also terminate, subject to Section 10.4 hereof.  No sublicense shall
relieve Licensee of any of its obligations under this Agreement.  Licensee shall
forward to OvaScience a complete copy of all amendments and addenda to each
sublicense agreement granted hereunder within thirty (30) days after execution
of such amendment, or addenda by the parties thereto.

 

2.5                                                                              
Licensee acknowledges and agrees that this Agreement is at all times subject to
the terms and conditions of the MGH License in connection with Licensee’s
practice of the license to the MGH Know-How and MGH Patent Rights granted to
Licensee pursuant to Section 2.1; provided, however, that OvaScience shall be
solely responsible for the payment of any and all consideration (including all
milestone, royalty and other payments) that may become due and payable on and
after the Effective Date under the MGH License in connection therewith (each, an
“MGH License Payment”).  Within [***] days after the end of each calendar
quarter in which an event occurs that would obligate OvaScience to make an MGH
License Payment, including a sale of any Licensed Product or Licensed Process by
the Licensee, Licensee shall provide to OvaScience a report showing: (a) the Net
Sales (as defined in the MGH License) of each Licensed Product or Licensed
Process by country; (b) the total amount of deductions from gross sales to
determine Net Sales; (c) the applicable royalty rates for such Licensed Product
or Licensed Process in each country after applying any deductions set forth
above; (d) a calculation of the amount of payment due under the MGH License; and
(e) any other information and/or reports required to be provided by OvaScience
under the MGH License as a result of the sales of Licensed Products or Licensed
Process. OvaScience shall have the right, upon reasonable notice, to inspect and
audit Licensee’s books and records during normal business hours to confirm the
accuracy of all reports provided by Licensee as contemplated by the foregoing
sentence.  If OvaScience provides notice under the prior sentence less than one
(1) year from its last inspection and/or audit hereunder, OvaScience must
provide written basis in such notice for a reasonable belief held by OvaScience
that Licensee is in material non-compliance with the reporting requirements of
this Section 2.5.

 

2.6                               OvaScience shall have no obligation to provide
Licensee with technical information concerning the Licensed Technology nor to
provide technical assistance in the development or commercialization of Licensed
Products and/or Licensed Processes.  In the event

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

5

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

that Licensee requires technical assistance with respect to the activities
conducted by Licensee pursuant to this Agreement, obtaining such technical
assistance shall be the sole responsibility of Licensee at its sole expense.

 

2.7                               Each party makes the following representations
and warranties to the other party as of the Effective Date:

 

2.7.1                     It is an entity duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization, and has
all requisite power and authority, corporate or otherwise, to execute, deliver
and perform this Agreement.

 

2.7.2                     The execution and delivery of this Agreement and the
performance by it of the transactions contemplated hereby have been duly
authorized by all necessary corporate action and will not violate (a) such
party’s certificate of incorporation or bylaws (or equivalent charter or
organizational documents), (b) any agreement, instrument or contractual
obligation to which such party is bound in any material respect, (c) any
requirement of any applicable laws, or (d) any order, writ, judgment,
injunction, decree, determination or award of any court or governmental agency
presently in effect applicable to such party.

 

2.7.3                     This Agreement is a legal, valid and binding
obligation of such party enforceable against it in accordance with its terms and
conditions.

 

2.8                               Ovascience makes the following representations
and warranties to Licensee as of the Effective Date:

 

a.                                      Ovascience is not a party to any
agreement or commitment that would prevent it from granting the rights granted
or intended to be granted to Licensee under this Agreement, or from performing
its obligations under this Agreement.

 

ARTICLE 3.  PATENT PROSECUTION

 

3.1                               Licensee shall have the right, but not the
obligation, at its sole expense, to apply for, seek issuance of, and maintain
patents for inventions created by or on behalf of Licensee during the Term of
this Agreement, including inventions that may be conceived of, reduced to
practice, or otherwise developed or invented through the use of the Licensed
Technology.  The parties hereby agree to cooperate with each other in connection
with the filing, prosecution and maintenance of such Patents under this
Agreement, including through the prompt execution and delivery of documents and
instruments as may reasonably be required in connection therewith.  Without
limiting the foregoing, Licensee shall (i) promptly provide OvaScience with
copies of all patent applications filed hereunder with respect to Patents and
other material submissions and correspondence with applicable patent offices, in
sufficient time to allow for review and comment by OvaScience; (ii) provide
OvaScience and its patent counsel with an opportunity to consult with Licensee
and its patent counsel regarding the filing and contents of any such
application, amendment, submission or response; and (iii) take into
consideration in good faith the advice and suggestions of OvaScience and its
patent counsel in connection with such filings.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

6

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

3.2                               Licensee and its sublicensees shall mark all
products covered by Licensed Patent Rights with patent numbers in accordance
with the statutory requirements in the countries of manufacture, use, and sale,
and pending the issue of any patents, Licensee and its sublicensees shall stamp
the products, “Patent Pending,” or the foreign equivalent as appropriate.

 

ARTICLE 4.  INFRINGEMENT

 

4.1                               Each party shall promptly inform the other in
writing of any alleged infringement of the Licensed Patent Rights by a third
party and of any available evidence thereof.

 

4.2                               Subject to the rights of MGH under the MGH
License as set forth on Schedule 4.2, Licensee shall have the first right, but
shall not be obligated, to prosecute at its own expense all material
infringements in the Field of the Licensed Patent Rights and, in furtherance of
such right, OvaScience hereby agrees that Licensee may include OvaScience as a
party plaintiff in any such suit. The total cost of any such infringement action
commenced or defended solely by Licensee shall be borne by Licensee, and
Licensee shall keep any recovery or damages for past infringement derived
therefrom to the extent such is limited to infringement within the Field.

 

4.3                               OvaScience shall, in its reasonable
discretion, determine whether pursuing remedies against the alleged infringer is
warranted or justified or shall be reasonably likely to mitigate the alleged
infringement, and shall advise Licensee of its determination in this regard.

 

4.4                               If within [***] months after having been
notified of an alleged infringement, (i) Licensee and/or OvaScience shall have
been unsuccessful in persuading the alleged infringer to desist, or
(ii) OvaScience shall have failed to advise Licensee, in accordance with
Section 4.3, regarding its determination whether to pursue remedies against the
alleged infringer, or (iii) OvaScience shall have brought an infringement action
against the alleged infringer but is not diligently prosecuting such
infringement action, or (iv) if OvaScience shall have determined that pursuing
remedies against the alleged infringer is warranted or justified but Licensee
shall at any time thereafter notify OvaScience of its intention not to bring or
to continue suit against any alleged infringer in the Territory for the Field,
then, and in those events only, Licensee shall have the right, but shall not be
obligated, to prosecute at its own expense any infringement of the Licensed
Patent Rights in the Field in the Territory, and Licensee may, for such
purposes, include OvaScience as a party plaintiff in any such suit, without
expense to OvaScience.

 

4.5                               No settlement, consent judgment or other
voluntary final disposition of any suit under this Article 4 may be entered into
without the consent of OvaScience, which consent shall not unreasonably be
withheld, conditioned, or delayed.

 

4.6                               Any recovery of damages by Licensee for each
such suit under this Article 4 shall be applied first in satisfaction of any
unreimbursed expenses and legal fees of Licensee and OvaScience relating to such
suit.  The balance remaining from any such recovery shall be divided between
Licensee and OvaScience in proportion to the amount of such recovery relating to
infringement in the Field (which shall go to Licensee) and the amount of such
recovery relating to infringement outside the Field (which shall go to
OvaScience).  Licensee and OvaScience agree to make any payments required to one
another under this Section 4.6 within

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

7

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

[***] days of recovery of any damages.  Any dispute between OvaScience and
Licensee regarding the proportions of any recovery due to any party shall be
resolved by arbitration in accord with Article 9.

 

4.7                               In any infringement suit that either party may
institute to enforce the Licensed Patent Rights pursuant to this Agreement, the
other party hereto shall, at the request and expense of the party initiating
such suit, cooperate in all respects and, to the extent possible, have its
employees and agents testify when requested and make available relevant records,
papers, information, samples, specimens, and the like.

 

4.8                               During the Term of this Agreement, and only
when Licensee is not in default of its obligations hereunder, Licensee shall
have the sole right in accordance with the terms and conditions of this
Agreement to sublicense any alleged infringer in the Territory for the Field of
Use for prior and future use of the Licensed Patent Rights, subject to the
provisions of Section 2.3 and Section 4.5.

 

ARTICLE 5.  INDEMNIFICATION; INSURANCE; AND LIMITATION OF LIABILITY

 

5.1                               Licensee shall at all times during the Term of
this Agreement and thereafter, indemnify, defend and hold OvaScience, and its
respective trustees, directors, officers, employees and Affiliates, harmless
against all claims, proceedings, demands and liabilities of any kind whatsoever,
including legal expenses and reasonable attorneys’ fees, including any claims
arising out of the death of or injury to any person or persons or out of any
damage to property, resulting from the development, production, manufacture,
sale, use, lease, consumption or advertisement of the Licensed Product(s) and/or
Licensed Process(es) or arising from any obligation or act of Licensee
hereunder, including any breach of this Agreement by Licensee or any of its
Affiliates, sublicensees or agents.

 

5.2                               Licensee shall obtain and carry in full force
and effect commercial, general liability insurance which shall protect Licensee
and OvaScience with respect to events covered by Section 5.1 above.  Without
limiting the foregoing, not later than [***] days before the date on which
Licensee or any Affiliate or sublicensee of Licensee shall, on a commercial
basis, make, use, or sell any Licensed Products or Licensed Processes , and at
all times thereafter until the expiration of all applicable statutes of
limitation pertaining to any such manufacture, marketing, possession, use, sale
of other disposition of any Licensed Products or Licensed Processes, Licensee
will, at its expense, obtain and maintain in full force and effect,
comprehensive general liability insurance, including product liability insurance
and clinical trial insurance in such amounts as each such party customarily
maintains with respect to the marketing, manufacture and sale of its other
products.  Such insurance shall be written by a reputable insurance company,
shall list OvaScience as an additional named insured thereunder, shall be
endorsed to include product liability coverage and shall require [***] days
written notice to be given to OvaScience prior to any cancellation or material
change thereof.  The limits of such insurance shall not be less than the amount
considered reasonable in the relevant industry for a similarly situated company.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

8

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

5.3                               EXCEPT IN THE CASE OF A BREACH BY EITHER PARTY
OF ARTICLE 2 OR ARTICLE 5 OF THIS AGREEMENT, OR IN THE EVENT OF A PARTY’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT, IN NO EVENT SHALL SUCH PARTY OR ITS RESPECTIVE
DIRECTORS, OFFICERS, EMPLOYEES OR AFFILIATES BE LIABLE FOR INCIDENTAL OR
CONSEQUENTIAL DAMAGES OF ANY KIND, INCLUDING, WITHOUT LIMITATION, ECONOMIC
DAMAGE, INJURY TO PROPERTY OR LOST PROFITS, REGARDLESS OF WHETHER THAT PARTY
SHALL BE ADVISED, SHALL HAVE OTHER REASON TO KNOW, OR IN FACT SHALL KNOW, OF THE
POSSIBILITY OF ANY OF THE FOREGOING.

 

ARTICLE 6.  EXPORT CONTROLS

 

6.1                               Licensee acknowledges that it is subject to
United States laws and regulations controlling the export of technical data,
computer software, laboratory prototypes and other commodities (including the
Arms Export Control Act, as amended, and the United States Department of
Commerce Export Administration Regulations).  The transfer of such items may
require a license from the cognizant agency of the United States Government
and/or written assurances by Licensee that Licensee shall not export data or
commodities to certain foreign countries without prior approval of such agency. 
OvaScience neither represents that a license shall not be required nor that, if
required, it shall be issued.

 

ARTICLE 7.  CONFIDENTIALITY AND NON-USE OF NAMES

 

7.1                               The Licensed Technology, any improvements
thereof, including any pending patent applications under the Licensed Patent
Rights, and any reports and other information exchanged hereunder (hereinafter
referred to as “Confidential Information”) shall be deemed confidential. 
Licensee and its sublicensees, employees, agents and contractors, on the one
hand (“Licensee Parties”), and OvaScience and its employees, agents, contractors
on the other hand (“OvaScience Parties”), shall maintain in confidence all such
Confidential Information furnished to the Licensee Parties or the OvaScience
Parties, by the other party in connection with this Agreement.  Neither Licensee
Parties nor OvaScience Parties shall use such Confidential Information for any
purpose except in connection with the exercise of its rights hereunder, nor
shall Licensee Parties or OvaScience Parties disclose the Confidential
Information of the other party without the prior written approval of such
party.  Only those Licensee Parties, OvaScience Parties, their respective
Affiliates or third parties who are subject to preexisting, written obligations
of confidentiality to Licensee or OvaScience, as the case may be, shall receive
access to, such Confidential Information.  Each of Licensee and OvaScience shall
inform (and Licensee shall require its sublicensees to inform) all of its
Affiliates, employees, agents and contractors who are assigned to perform duties
involving the use or exploitation of any Confidential Information of the
confidentiality obligations created by this Agreement and to obtain their
written agreement to be bound by such confidentiality obligations prior to
disclosing to such Affiliates, employees, agents and contractors any
Confidential Information.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

9

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

7.2                               Notwithstanding any provision contained in
this Agreement, neither party shall be required to maintain in confidence any of
the following information:

 

a.                                      information which, when disclosed to or
obtained or learned by the receiving party, is generally known in the field of
endeavor;

 

b.                                      information which, after disclosure to
the receiving party, is generally known in the field of endeavor, except by
breach of this Agreement;

 

c.                                       information which was lawfully in the
receiving party’s possession (as reflected in its written records) at the time
of disclosure by the disclosing party, and which was not acquired, directly or
indirectly, from the disclosing party;

 

d.                                      information which the disclosing party
can demonstrate by written documents is the result of its own research and
development independent of disclosures hereunder;

 

e.                                       information which the receiving party
receives from third parties, provided such information was not obtained by such
third parties from the disclosing party on a confidential basis;

 

f.                                        information which the receiving party
is required to disclose by law or pursuant to the order of a court or other
tribunal of competent jurisdiction, provided the receiving party gives the
disclosing party written notice of such order prior to the disclosure thereof
and gives the disclosing party an opportunity to seek a protective order from
such court or tribunal.  The provisions of this Section 7.2(f) shall not relieve
either party of its obligations of confidentially with regard to Confidential
Information in all other respects and circumstances.

 

7.3                               Licensee shall not use the names or trademarks
of OvaScience, nor any adaptation thereof, nor the names of any of its
employees, in any advertising, promotional or sales literature without prior
written consent obtained from OvaScience, or said employee, in each case, except
that Licensee may state that it is licensed by OvaScience under one or more of
the patents and/or applications comprising the Licensed Patent Rights.

 

ARTICLE 8.  ASSIGNMENT

 

8.1                               This Agreement is not assignable by Licensee
without the prior written consent of OvaScience (which shall not be unreasonably
withheld) and any attempt to do so, in whole or in part, shall be void. 
Notwithstanding the foregoing, Licensee may assign this Agreement to a third
party that acquires the Licensee by merger, consolidation, share exchanges, or
by acquiring substantially all of Licensee’s assets to which this Agreement
relates.

 

ARTICLE 9.  DISPUTE RESOLUTION

 

9.1                               Disputes.  It is the objective of the parties
to establish procedures to facilitate the resolution of disputes arising under
this Agreement in an expedient manner by mutual cooperation and without resort
to litigation.  In the event of any disputes, controversies or

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

10

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

differences which may arise between the Parties out of or in relation to or in
connection with this Agreement including, without limitation, any alleged
failure to perform, or breach, of this Agreement, or any issue relating to the
interpretation or application of this Agreement, then upon the request of either
party by written notice, the parties agree to meet and discuss in good faith a
possible resolution thereof, which good faith efforts shall include at least one
in-person meeting between the executive officers of each Party.  If the matter
is not resolved within [***] days following the written request for discussions,
either Party may then invoke the provisions of Section 9.2.

 

9.2                               Arbitration.  Any dispute, controversy,
difference or claim which may arise between the parties out of or in relation to
or in connection with this Agreement (including, without limitation, arising out
of or relating to the validity, construction, interpretation, enforceability,
breach, performance, application or termination of this Agreement) shall be
settled by binding “baseball arbitration” as follows.  Either party, following
the end of the [***] day period referenced in Section 9.1, may refer such issue
to arbitration by submitting a written notice of such request to the other
party, with the arbitration to be held in the state where the other party’s
principal office is located (or some other place as may be mutually agreed by
the parties).  Promptly following receipt of such notice, the parties shall meet
and discuss in good faith and seek to agree on an arbitrator to resolve the
issue, which arbitrator shall be neutral and independent of both parties and all
of their respective Affiliates, shall have significant experience and expertise
in licensing and partnering agreements in the pharmaceutical and biotechnology
industries, and shall have some experience in mediating or arbitrating issues
relating to such agreements.  If the parties cannot agree on a single arbitrator
within [***] days of request by a party for arbitration, then each Party shall
select an arbitrator meeting the foregoing criteria and the two (2) arbitrators
so selected shall select within [***] days of their appointment a third
arbitrator meeting the foregoing criteria.  Within [***] days after an
arbitrator(s) is selected (in the case of the three-person panel, when the third
arbitrator is selected), each Party will deliver to both the arbitrator(s) and
the other party a detailed written proposal setting forth its proposed terms for
the resolution for the matter at issue (the “Proposed Terms” of the party) and a
memorandum (the “Support Memorandum”) in support thereof.  The parties will also
provide the arbitrator(s) a copy of this Agreement, as it may be amended at such
time.  Within [***] days after receipt of the other party’s Proposed Terms and
Support Memorandum, each party may submit to the arbitrator(s) (with a copy to
the other party) a response to the other party’s Support Memorandum.  Neither
party may have any other communications (either written or oral) with the
arbitrator(s) other than for the sole purpose of engaging the arbitrator or as
expressly permitted in this Section 9.2; provided that, the arbitrator(s) may
convene a hearing if the arbitrator(s) so chooses to ask questions of the
parties and hear oral argument and discussion regarding each party’s Proposed
Terms.  Within [***] days after the arbitrator’s appointment, the
arbitrator(s) will select one of the two Proposed Terms (without modification)
provided by the parties that he or she believes is most consistent with the
intention underlying and agreed principles set forth in this Agreement.  The
decision of the arbitrator(s) shall be final, binding, and unappealable.  For
clarity, the arbitrator(s) must select as the only method to resolve the matter
at issue one of the two sets of Proposed Terms, and may not combine elements of
both Proposed Terms or award any other relief or take any other action.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

11

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

9.3                               Governing Law.  This Agreement shall be
governed by and construed under the substantive laws of the State of New York,
excluding any conflicts or choice of law rule or principle that might otherwise
refer construction or interpretation of this Agreement to the substantive law of
another jurisdiction.

 

9.4                               Award.  Any award to be paid by one Party to
the other party as determined by the arbitrator(s) as set forth above under
Section 9.2 shall be promptly paid in United States dollars free of any tax,
deduction or offset; and any costs, fees or taxes incident to enforcing the
award shall, to the maximum extent permitted by law, be charged against the
losing party.  Each party agrees to abide by the award rendered in any
arbitration conducted pursuant to this Article 9, and agrees that, subject to
the United States Federal Arbitration Act, 9 U.S.C. §§ 1-16, judgment may be
entered upon the final award in any United States District Court located in New
York and that other courts may award full faith and credit to such judgment in
order to enforce such award.  The award shall include interest from the date of
any damages incurred for breach of the Agreement, and from the date of the award
until paid in full, at a rate fixed by the arbitrator(s).  With respect to money
damages, nothing contained herein shall be construed to permit the
arbitrator(s) or any court or any other forum to award consequential,
incidental, special, punitive or exemplary damages.  By entering into this
agreement to arbitrate, the parties expressly waive any claim for consequential,
incidental, special, punitive or exemplary damages.  The only damages
recoverable under this Agreement are direct compensatory damages.

 

9.5                               Costs.  Each party shall bear its own legal
fees.  The arbitrator(s) shall assess his or her costs, fees and expenses
against the party losing the arbitration.

 

9.6                               Injunctive Relief.  Nothing in this Article 9
will preclude either party from seeking equitable relief or interim or
provisional relief from a court of competent jurisdiction, including a temporary
restraining order, preliminary injunction or other interim equitable relief,
concerning a dispute either prior to or during any arbitration if necessary to
protect the interests of such party or to preserve the status quo pending the
arbitration proceeding.

 

9.7                               Confidentiality.  The arbitration proceeding
shall be confidential and the arbitrator(s) shall issue appropriate protective
orders to safeguard each party’s Confidential Information.  Except as required
by law, no party shall make (or instruct the arbitrator(s) to make) any public
announcement with respect to the proceedings or decision of the
arbitrator(s) without prior written consent of the other party.  The existence
of any dispute submitted to arbitration, and the award, shall be kept in
confidence by the parties and the arbitrator(s), except as required in
connection with the enforcement of such award or as otherwise required by
applicable law.

 

9.8                               Survivability.  Any duty to arbitrate under
this Agreement shall remain in effect and be enforceable after termination of
this Agreement for any reason.

 

9.9                               Jurisdiction.  For the purposes of this
Article 9, the parties acknowledge their diversity and agree to accept the
jurisdiction of any United States District Court located in New York for the
purposes of enforcing or appealing any awards entered pursuant to this Article 9
and for enforcing the agreements reflected in this Article 9 and agree not to
commence any action, suit or proceeding related thereto except in such courts.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

12

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

9.10                        Patent Disputes.  Notwithstanding any other
provisions of this Article 9, any dispute, controversy or claim relating to the
scope, validity, enforceability or infringement of any Patents shall be
submitted to a court of competent jurisdiction in the country in which such
Patent was filed or granted.

 

9.11                        Non-waiver.  Notwithstanding the foregoing, nothing
in this Article 9 shall be construed to waive any rights or timely performance
of any obligations existing under this Agreement.

 

ARTICLE 10.  TERMINATION

 

10.1                        Upon any material breach or default of this
Agreement by Licensee, OvaScience shall have the right to terminate this
Agreement and the rights, privileges and license granted hereunder effective on
sixty (60) days’ notice to Licensee.  Such termination shall become
automatically effective unless Licensee shall have cured any such material
breach or default prior to the expiration of the sixty (60) day period.

 

10.2                        Licensee shall have the right to terminate this
Agreement at any time on sixty (60) days’ written notice to OvaScience.

 

10.3                        OvaScience shall have the right to terminate this
Agreement immediately on written notice to Licensee if Licensee breaches
Section 2.3 of this Agreement and fails to cure such breach within sixty (60)
days of Licensee’s receipt of written notice from OvaScience.

 

10.4                        OvaScience shall have the right to terminate this
Agreement at any time on sixty (60) days’ written notice to Licensee upon the
dissolution of Licensee or if Licensee makes an assignment for the benefit of
creditors, appoints or suffers appointment of a receiver or trustee over all or
substantially all of its property, files a petition under any bankruptcy or
insolvency act or has any such petition filed against it which is not discharged
within sixty (60) days of the filing thereof.  Notwithstanding the foregoing,
the right of termination under this Section 10.4 shall not apply in the event
that a change of control of Licensee (such as if one or more equity owners of
Licensee are bought out by one or more of the remaining equity owners of
Licensee) is deemed to be a dissolution of Licensee absent any other evidence of
an intention to dissolve the entity.

 

10.5                        Upon termination of this Agreement for any reason,
nothing in this Agreement shall be construed to release either party from any
obligation accrued prior to the effective date of such termination and Articles
2, 5, 6, 7, 9, Sections 10.3, 10.4, and Article 12 shall survive any such
termination.

 

10.6                        Upon termination of this Agreement for any reason,
Licensee and any sublicensee thereof shall immediately cease all manufacturing
and sales of Licensed Products or Licensed Processes.  Notwithstanding the
foregoing, after the effective date of the termination of this Agreement,
Licensee and any sublicensee thereof may, with the written consent of
OvaScience, sell all Licensed Products in its possession, and complete Licensed
Products in the process of manufacture at the time of such termination and sell
the same.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

13

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

10.7                        Upon termination of this Agreement for any reason,
any sublicensee not then in default (which default may be imputed through
Affiliates) may request and obtain a direct license from OvaScience for the
Licensed Technology on comparable terms hereto.

 

10.8                        For clarity, (i) any dispute arising under this
Article 10 regarding whether an alleged material breach is in fact a material
breach or regarding whether such alleged or actual material breach has in fact
been cured shall be subject to dispute resolution in accordance with Article 9,
and (ii) OvaScience shall have no right to terminate this Agreement pursuant to
this Article 10, and any relevant cure periods herein shall be stayed, during
the period any such dispute is subject to such dispute resolution process.

 

ARTICLE 11.  NOTICES AND OTHER COMMUNICATIONS

 

11.1                        Any notice or other communication pursuant to this
Agreement shall be sufficiently made or given on the date of mailing if sent to
such party by certified first class mail, return receipt requested, postage
prepaid, or reputable delivery courier (such as Federal Express, UPS,
DHL, etc.), addressed to it at its address below or as it shall designate by
written notice given to the other party:

 

In the case of OvaScience:

 

OvaScience, Inc.

215 First Street, Suite 240

Cambridge, MA  02142

Attn: C.E.O., and/or the C.S.O.

 

In the case of Licensee:

 

OvaXon, LLC

215 First Street, Suite 240

Cambridge, MA  02142

Attn: C.E.O., and/or Program Manager

 

ARTICLE 12.  MISCELLANEOUS PROVISIONS

 

12.1                        Notwithstanding the provisions of Article 8 above,
in the event that, pursuant to the United States Bankruptcy Code (11 USC§101 et
seq.) or any amendment or successor thereto (hereinafter referred to as the
“Bankruptcy Code”), a trustee in bankruptcy of Licensee (the “Trustee”), or
Licensee as debtor in possession (the “Debtor”), is permitted to assume this
Agreement and does so and, thereafter, desires to assign this Agreement to a
third party, which assignment satisfies the requirements of the Bankruptcy Code,
the Trustee, or the Debtor, as the case may be, will notify OvaScience of same
in writing (hereinafter referred to as the “Notice”), specifying the
consideration to be paid by the assignee and the other terms of the proposed
assignment.  The giving of the Notice will be deemed to constitute the grant of
an option to OvaScience to have this Agreement assigned to it or to its designee
for such consideration, or its equivalent in money, and upon such terms, as are
specified in the Notice.  The aforesaid option

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

14

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

may be exercised only by written notice given by OvaScience to the Trustee or
the Debtor, as the case may be, within [***] days after OvaScience’s receipt of
the Notice from such party or such shorter period of time as may be deemed
appropriate by the court in the bankruptcy proceeding.  If OvaScience fails to
give its notice to such party within the exercise period, such party may
complete the assignment referred to in its Notice but only to the entity named
in the Notice and upon the terms specified therein.  Nothing contained herein
will be deemed to preclude or impair any rights which OvaScience may have as a
creditor in any bankruptcy proceeding or any other rights it may have at law, in
equity, or by contract.

 

12.2                        Each of the parties expressly acknowledges that,
vis-a-vis the other party hereto, it is an independent contractor, and not the
agent, employee or representative of the other.  This Agreement shall, by
itself, not be deemed to create a partnership, joint venture or
principal-and-agent relationship between OvaScience and Licensee.  Except as
expressly permitted in this Agreement, neither party shall have the authority to
bind the other to any agreement or obligation whatsoever, and neither party
shall represent that it has any such right or authority to any third party.

 

12.3                        The parties hereto acknowledge that this Agreement
sets forth the entire agreement and understanding of the parties hereto as to
the subject matter hereof, and shall not be subject to any change or
modification except by the execution of a written instrument signed by the
parties.

 

12.4                        The provisions of this Agreement are severable, and
in the event that any provision of this Agreement shall be determined to be
invalid or unenforceable under any controlling body of the law, such invalidity
or unenforceability shall not in any way affect the validity or enforceability
of the remaining provisions hereof.

 

12.5                        The failure of either party to assert a right
hereunder or to insist upon compliance with any term or condition of this
Agreement shall not constitute a waiver of that right or excuse a similar
subsequent failure to perform any such term or condition by the other party.

 

12.6                        Upon the request of the other party, each party
shall execute and deliver such additional documents and perform such other acts
as the other party may reasonably request, as may be necessary to effect the
purposes and intent of this Agreement.

 

12.7                        All titles and article headings contained in this
Agreement are inserted only as a matter of convenience and reference and do not
define, limit, extend, or describe the scope of this Agreement or the intent of
any of its provisions.

 

signatures follow

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

15

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement on the
Effective Date as set forth in the first paragraph above.

 

OVASCIENCE, INC.

 

OVAXON, LLC

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michelle Dipp

 

By:

/s/ Arthur Tzianabos

 

Name:

Michelle Dipp, M.D., Ph.D.

 

Name:

Arthur Tzianabos

 

Title:

President and Chief Executive

 

Title:

Program Manager

 

 

Officer

 

 

 

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

16

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

APPENDIX A

OvaScience Patent Rights

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

[***]

 

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------
